Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with John Buser on 4/30/2021.

1.	(Currently Amended) A method for Information Centric Networking (ICN) based streaming of media, the media being encoded into a plurality of segments whereby proper playback of the media requires sequential playback of the plurality of segments in an order from a first segment to a last segment with each segment therebetween successively requiring playback according to the order, each segment including one base layer (BL) and at least one enhancement layer (EL), each BL being required to complete playback of the corresponding segment and each EL being optional to enhance playback of the corresponding segment, each BL and EL being encoded into one or more packets for transmission from a corresponding source, the method comprising:
	in response to determining a request to begin playback of the media at a device, transmitting a plurality of interests over an ICN network to request transmission to the device of at least some of the segments associated with the media;

	determining a wait time the device is to await receipt of the content objects associated with each of the segments before instigating playback of the corresponding segment; 
	instigating playback at the device of each segment upon completion of the wait time associated therewith or upon receiving an entirety of the content objects associated therewith such that the BL and each one of the ELs completely received at the device before completion of the corresponding wait time are played and any incompletely received and subsequently received ones of the ELs are discarded;
	decreasing the wait time relative to the wait time of a preceding segment when a playback buffer is operating at a deficit, the deficit occurring when the quantity of packets in the playback buffer is less than a threshold or a range, the playback buffer being used at the device to process the packets for decoding prior to playback; and
	increasing the wait time relative to the wait time of the preceding segment when the quantity of packets in the playback buffer exceeds the threshold or the range. 
	
2.	(Canceled)
	
3.	(Canceled)

4.	(Previously Presented) The method of claim 1 further comprising determining a naming convention for the interests sufficient to individually request the packets associated with the BL and the ELs of each segment.

5.	(Previously Presented) The method of claim 4 further comprising generating the interests according to the naming convention such that each of the content objects includes an entirety of the corresponding BL or EL of the associated segment.

6.	(Canceled) 
	
7.	(Currently Amended) The method of claim 1 further comprising transmitting the interests on a segment-by-segment basis according to the order 

8.	(Canceled)

9.	(Currently Amended) The method of claim 22 further comprising: 
	transmitting the interests for the first segment according to an in-flight window, the in-flight window limiting a quantity of outstanding interest to a maximum number such that no more than the maximum number of the interests for the first segment are outstanding at any one time during the wait time associated therewith, the interests being considered as outstanding until receipt at the device of the content object associated therewith; 
	upon receipt at the device of each content object associated with one of the outstanding interests for the first segment, transmitting another one of the interests for the first 
	ceasing transmission of any outstanding interests for the first segment upon expiration of the wait time associated with the first segment.

10.	(Currently Amended) A method for Information Centric Networking (ICN) based streaming of media, the media being encoded into a plurality of segments whereby proper playback of the media requires sequential playback of the plurality of segments in an order from a first segment to a last segment with each segment therebetween successively requiring playback according to the order, each segment including one base layer (BL) and at least one enhancement layer (EL), each BL being required to complete playback of the corresponding segment and each EL being optional to enhance playback of the corresponding segment, each BL and EL being encoded into one or more packets for transmission from a corresponding source, the method comprising: 
	in response to determining a request to begin playback of the media at a device, transmitting a plurality of interests over an ICN network to request transmission to the device of at least some of the segments associated with the media;
	obtaining a plurality of content objects from one or more of the sources connected to the  ICN network, the content objects being transmitted in response to the interests and each including one or more of the packets; 
	determining a wait time the device is to await receipt of the content objects associated with each of the segments before instigating playback of the corresponding segment;
	instigating playback at the device of each segment upon completion of the wait time associated therewith or upon receiving an entirety of the content objects associated therewith such that the BL and each one of the ELs completely received at the device before completion of the corresponding wait time are played and any incompletely received and subsequently received ones of the ELs are discarded;
	commencing the wait time of the first segment with transmission of the interest for the BL of the first segment;
	before expiration of the wait time for the first segment, determining whether each of the interests for the first segment have been transmitted;
	delaying transmission of the interests for a next segment until completing transmission of the interests for the first segment, the next segment being next in the order following the first segment; 
	instigating transmission of the interests for the next segment prior to expiration of the wait time for the first segment upon completing transmission of the interests for the first segment;
	upon expiration of the wait time for the first segment, ceasing transmission of any further interests needed to complete transmission of the first segment and instigating transmission of any of the interests for the next segment not transmitted prior to expiration of the wait time for the first segment; and
	transmitting the interests for the first segment according to a response-request strategy, the response-request strategy initially transmitting a predefined number of interests for the first segment and thereafter delaying transmission of  any interests remaining thereafter until receiving one of the content objects associated with the prior transmitted interests whereupon each remaining interest of the first segment are transmitted on a one-by-one basis in response to each received content object for the first segment until each of the interests for the first segment are transmitted or the corresponding wait time expires
	

11.	(Canceled)

12.	(Currently Amended) A method for Information Centric Networking (ICN) based streaming of media, the media being encoded into a plurality of segments whereby proper playback of the media requires sequential playback of the plurality of segments in an order from a first segment to a last segment with each segment therebetween successively requiring playback according to the order, each segment including one base layer (BL) and at least one enhancement layer (EL), each BL being required to complete playback of the corresponding segment and each EL being optional to enhance playback of the corresponding segment, each BL and EL being encoded into one or more packets for transmission from a corresponding source, the method comprising: 
	in response to determining a request to begin playback of the media at a device, transmitting a plurality of interests over an ICN network to request transmission to the device of at least some of the segments associated with the media;
	obtaining a plurality of content objects from one or more of the sources connected to the  ICN network, the content objects being transmitted in response to the interests and each including one or more of the packets; 
	determining a wait time the device is to await receipt of the content objects associated with each of the segments before instigating playback of the corresponding segment;
	instigating playback at the device of each segment upon completion of the wait time associated therewith or upon receiving an entirety of the content objects associated therewith such that the BL and each one of the ELs completely received at the device before completion of the corresponding wait time are played and any incompletely received and subsequently received ones of the ELs are discarded;
	commencing the wait time of the first segment with transmission of the interest for the BL of the first segment;
	before expiration of the wait time for the first segment, determining whether each of the interests for the first segment have been transmitted;
	delaying transmission of the interests for a next segment until completing transmission of the interests for the first segment, the next segment being next in the order following the first segment; 
	instigating transmission of the interests for the next segment prior to expiration of the wait time for the first segment upon completing transmission of the interests for the first segment;
	upon expiration of the wait time for the first segment, ceasing transmission of any further interests needed to complete transmission of the first segment and instigating transmission of any of the interests for the next segment not transmitted prior to expiration of the wait time for the first segment; and
	transmitting the interests for the first segment according to a response-request strategy, the response-request strategy initially transmitting a predefined number of interests for the first segment and thereafter delaying transmission of  any interests remaining thereafter until receiving one of the content objects associated with the prior transmitted interests whereupon each remaining interest of the first segment remaining thereafter are transmitted on a one-to-many basis, the one-to-many basis resulting in two or more of any interests remaining for the first segment being transmitted in response each receipt of one of the content objects for the first segment until there a no interest for the first segment remaining for transmission or the corresponding wait time expires.




14.	(Canceled)

15.	(Canceled)
	
16.	(Previously Presented) The method of claim 1 further comprising transmitting the plurality of interests over the ICN network without a priori knowledge or guarantee of bandwidth available over the ICN network such that a quality, a resolution and/or a frame rate for playback of each segment is defined according to the BL and ELs completely received at the device before completion of the wait time of the corresponding segment.

17.	(Previously Presented) The method of claim 1 further comprising transmitting the plurality of interests without contemporaneously assessing or predicting bandwidth available over the ICN network such that a quality, a resolution and/or a frame rate for playback of each segment is defined according to the BL and ELs completely received at the device before completion of the wait time of the corresponding segment.

18.	(Currently Amended) A method for streaming a media scalably encoded into a plurality of layers comprising:

	receiving at the device a plurality of content objects transmitted over the ICN network in response to the interests, each content object including at least a portion of one of the plurality of layers associated with each segment; 

	for each segment, determining a wait time to await receipt of the content objects associated therewith prior to forwarding the corresponding content objects to a playback buffer, the playback buffer processing the content objects forwarded thereto into a media stream for transmission to a decoder of the device, the decoder decoding the content objects forwarded thereto for playback; and
	after beginning playback of a first segment of the segments, adjusting the wait time of for each subsequent segment on a segment-by-segment basis depending on a quantity of content objects contemporaneously in the playback buffer such that the wait time decreases when the quantity meets or exceeds a threshold and increases when the quantity is less than the threshold.
	
19.	(Canceled)

20.	(Currently Amended) A method for playback of a media, the method comprising:
	transmitting from a device a plurality of interests over an Information Centric Networking (ICN) network to request a plurality of segments of the of the media without a priori knowledge of bandwidth available for the ICN network; 

	decreasing the wait time relative to the wait time of a preceding segment when a playback buffer is operating at a deficit, the deficit occurring when the quantity of packets in the playback buffer is less than a threshold or a range, the playback buffer being used at the device to process the packets for decoding prior to playback; and
	increasing the wait time relative to the wait time of the preceding segment when the quantity of packets in the playback buffer exceeds the threshold or the range.
	
21.	(Previously Presented) The method of claim 1 further comprising:
	commencing the wait time of the first segment with transmission of the interest for the BL of the first segment;
	before expiration of the wait time for the first segment, determining whether each of the interests for the first segment have been transmitted;
	delaying transmission of the interests for a next segment until completing transmission of the interests for the first segment, the next segment being next in the order following the first segment; and
	instigating transmission of the interests for the next segment prior to expiration of the wait time for the first segment upon completing transmission of the interests for the first segment.
	

	
23.	(Previously Presented) The method of claim 22 further comprising monotonically arranging the interests for transmission whereby, for each segment, the interests for the BL are transmitted first and the interests for the ELs are successively transmitted according to increasing layers of enhancement beginning from a lowest EL.

24.	(Previously Presented) The method of claim 1 further comprising:
	determining an ordered list for the media, the ordered list specifying a naming convention for each of the BLs and ELs comprising the media; and
	addressing each of the interest according to the ordered list such that at least one of the interests is addressed according to the naming convention for each of the BLs and ELs.
	
25.	(Previously Presented) The method of claim 24 further comprising transmitting all the of the interests at once.

26.	(Previously Presented) The method of claim 24 further comprising transmitting the interests according to the ordered list such that the interest are sequentially transmitted according to the order of the segments beginning with the first segment.

27.	(Currently Amended) The method of claim 1 further comprising: 

	generating the interests according to a consistency strategy, the consistency strategy relying on the historical performance to limit the interests to .

Allowable Subject Matter
Claims 1, 4, 5, 7, 9, 10, 12, 13, 15-18, and 20-27 are allowed.

The following is an examiner’s statement of reasons for allowance.  Regarding claims 1 and 20 the prior art does not disclose: 
	
decreasing the wait time relative to the wait time of a preceding segment when a playback buffer is operating at a deficit, the deficit occurring when the quantity of packets in the playback buffer is less than a threshold or a range, the playback buffer being used at the device to process the packets for decoding prior to playback; and
increasing the wait time relative to the wait time of the preceding segment when the quantity of packets in the playback buffer exceeds the threshold or the range.


Regarding claim 18, the prior art does not disclose:


after beginning playback of a first segment of the segments, adjusting the wait time of for each subsequent segment on a segment-by-segment basis depending on a quantity of content objects contemporaneously in the playback buffer such that the wait time decreases when the quantity meets or exceeds a the threshold and increases when the quantity is less than the threshold
 
Although Ruiz Floriach and Westphal respectively disclose setting “critical times” ([0009]), or “deadlines” ([0056]) for receipt of content, none of the prior discloses or makes obvious this feature of setting a wait time and decreasing it when a buffer exceeds a fullness threshold, and increasing it when the fullness is less than a threshold. 

Claims 10 and 12 respectively recite transmitting interests on a one-by-one basis, in response to receiving a fulfillment of a previous request, until all of the segments for a first segment are transmitted, and transmitting a predefined number of interests and thereafter delaying transmission of further interests until receiving response to one of the transmitted interests, and thereupon transmitting interests on a one-to-many basis, such that at least two interests remaining for the first segment are transmitted in response to each received content response to a previous interest.  None of the prior art discloses transmitting interests according to the response-request strategies claimed in claims 10 and 12.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE M LOTFI whose telephone number is (571)272-8762.  The examiner can normally be reached on 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.